Exhibit 10.1

 

 

 

 

 

 

 

ANDOVER NATIONAL CORPORATION

 

A Delaware corporation

 

 

 

 

 

 

_________________________________

 

SUBSCRIPTION AGREEMENT

 

FOR

 

CLASS A COMMON STOCK

 

_________________________________

 

 

 

 

 

 

 

 

 

INSTRUCTIONS TO SUBSCRIBERS

 

ANDOVER NATIONAL CORPORATION

 

a Delaware corporation

 

Persons wishing to subscribe for shares of Class A Common Stock, $0.001 par
value (“Common Shares”) of ANDOVER NATIONAL CORPORATION, a Delaware corporation
(the “Company”) are required to complete the documents listed below as part of
this Subscription Agreement. PLEASE DO NOT REMOVE ANY OF THE DOCUMENTS.

 

1. Subscription Agreement. Each subscriber must complete the Subscription
Agreement in the following manner:

 

(a) Please read Section A carefully; it contains representations and warranties
to be made by the subscriber on which the Company will rely.

 

(b) Please read Sections B, C, and D carefully; they contain important terms and
conditions concerning your purchase and ownership of the Common Shares.

 

(c) Complete Sections E and F by inserting the amount of your subscription
and/or other information called for in those sections.

 

(d) Complete and sign the attached signature page.

 

(e) Please read carefully the risk factors enumerated in the reports filed by
the Company under the Securities Act of 1933, as amended (the “Securities Act”)
and the Securities Exchange Act of 1934, as amended, including pursuant to
Sections 12(b), 12(g), 13(a) or 15(d) thereof (the “SEC Reports”) as well as the
risks factors enumerated in Exhibit C, which contains certain important risk
factors concerning your proposed investment in the Common Shares.

 

2.       Investor Questionnaire. Each subscriber must read carefully, complete
and sign the Investor Questionnaire attached as Exhibit A. For purposes of this
offering, you must demonstrate that you meet the investor suitability standards
set forth below:

 

Investor Suitability Standards

 

Investment in the Company involves certain risks and is suitable only for
persons of adequate financial means who have no need for liquidity with respect
to this investment and who can afford the risk of a complete loss of their
investment.

 

 

 

 

Each investor must be, and must represent and warrant to the Company, that such
investor is an Accredited Investor as defined in the Securities Act. “Accredited
Investors” as defined in the Securities Act are those who, at the time of the
sale of the Common Shares, fall within certain categories enumerated in Rule
501(a) of Regulation D promulgated under the Securities Act, including any of
the following:

 

(a)Any individual who had an individual income in excess of $200,000 (or joint
income with his or her spouse of $300,000) in the last two years and who
reasonably expects an individual income in excess of $200,000 (or such joint
income in excess of $300,000) in the current year. For purposes of this
offering, individual and joint income shall equal adjusted gross income, as
reported in the investor’s federal tax return (less, for individual income only,
any income attributed to a spouse or to property owned by a spouse) and
increased by the following amounts (but not, for individual income only, any
amounts attributable to a spouse or to property owned by a spouse): (i) the
amount of any tax exempt interest received; (ii) the amount of losses claimed as
a limited partner in a limited partnership; (iii) any deduction claimed for
depletion; (iv) amounts contributed to an IRA or Keogh retirement plan; (v)
alimony paid; and (vi) any amount by which income for long-term capital gains
has been reduced in arriving at adjusted gross income pursuant to the provisions
of Section 1202 of the Internal Revenue Code of 1986, as amended (the “Code”);

 

(b)Any individual whose individual net worth, or joint net worth with that
individual’s spouse, exceeds $1,000,000 (excluding the value of their primary
residence);

 

(c)Any bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to Section 15 of the Securities Exchange
defined in Section 2(13) of the Securities Act; any investment company
registered under the Investment Company Act of 1940, as amended, or a business
development company as defined in Section 2(a)(48) of the Securities Act; any
Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended; any employee benefit plan within the meaning of Title 1 of
the Employee Retirement Income Security fiduciary, as defined in Section 3(21)
of ERISA, that is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;

 

(d)Any private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

 

(e)Any organization described in Section 501(c)(3) of the Code, a business
trust, or partnership with assets in excess of $5,000,000 not specifically
formed for the purpose of investing in the Company;

 

(f)Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Section 230.506(b)(2)(ii) of the
Securities Act; or

 

ii

 

 

(g)Any entity, all of whose equity owners are accredited investors.

 

Each investor must also make certain additional representations to the general
effect that such investor:

 

(a)does not have an overall commitment to investments that are not readily
marketable that is disproportionate to his or her net worth, and that his or her
investment in the Company will not cause such overall commitment to become
excessive;

 

(b)has adequate net worth and means of providing for his or her current needs
and personal contingencies to sustain a complete loss of his or her investment
in the Company at the time of investment, and has no need for liquidity in his
or her investment in the Company;

 

(c)is acquiring Common Shares for his or her own account, for investment only,
and not with a view toward resale or distribution;

 

(d)is aware that he, she, or it may not be able to liquidate his, her, or its
investment in the event of emergency or for any other reason because the
transferability of Common Shares will be subject to restrictions on resales
imposed by the Securities Act and the securities laws of certain states; and

 

(e)understands that an investment in the Common Shares involves substantial
risks and that he, she, or it is fully cognizant of an understands all of the
risk factors relating to a purchase of the Shares, including, without
limitation, those risks set forth in the SEC Reports and in Exhibit C attached
hereto.

 

In addition, an investment in the Company must not exceed ten percent (10%) of
an investor’s net worth.

 

The Company, in its sole discretion, reserves the right to reject subscriptions
from those who meet the suitability requirements or to accept subscriptions from
subscribers who do not meet all of the above suitability standards but who are
otherwise qualified to purchase Common Shares.

 

Please follow the instructions to the Investor Questionnaire. If you have
questions concerning any of the information called for, you may ask your lawyer,
accountant or the Company for assistance.

 

3. “Bad Actor” Questionnaire. If applicable, subscribers must read carefully,
complete and sign the “Bad Actor” Questionnaire attached as Exhibit B.

 

Rule 506 of Regulation D promulgated under the Securities Act, provides an
exemption from the registration requirements of the Securities Act for offerings
made to “Accredited Investors.” That exemption, however, is not available where
any person participating in the offering is disqualified due to specified past
misconduct. The “Bad Actor” Questionnaire aims to determine whether any person
responsible for the Offering (as defined in the Subscription Agreement)
described is so disqualified. The Company and its counsel will rely on your
answers in determining whether an exemption is available for the Offering.

 

iii

 

 

Please follow the instructions to the “Bad Actor” Questionnaire. If you have
questions concerning any of the information called for, you may ask your lawyer,
accountant, or the Company for assistance.

 

4. Wire Transfer. Please wire transfer the funds to the following account:

 

Bank Name   Routing Instructions     SWIFT Code:     Account Information    
Reference Information    

 

iv

 

 

SUBSCRIPTION AGREEMENT

 



 

 

ANDOVER NATIONAL CORPORATION

 

Andover National Corporation

333 Avenue of Americas, Suite 2000

Miami, Florida 33131-2185

 

Ladies and Gentlemen:

 

The undersigned hereby applies to acquire shares of Class A Common Stock, $0.001
par value (“Common Shares”), of ANDOVER NATIONAL CORPORATION, a Delaware
corporation (the “Company”), in accordance with the terms of this Subscription
Agreement, with respect to the offering by the Company (the “Offering”) of up to
2,272,727 Common Shares at a price of $11.00 per share, for an aggregate
offering of up to $25,000,000.

 

Subject to the terms and conditions of this Subscription Agreement, the
undersigned (i) hereby subscribes for the Common Shares indicated on the
signature page hereof for the dollar amount indicated thereon; and (ii) hereby
tenders an executed Subscription Agreement together with the undersigned’s
completed Investor Questionnaire attached hereto as Exhibit A and, if
applicable, the undersigned’s completed “Bad Actor” Questionnaire attached
hereto as Exhibit B.

 

This subscription is irrevocable (except as may otherwise be provided herein)
but may be rejected by the Company in its sole discretion.

 

INSTRUCTIONS

 

Please complete the Subscription Agreement in the following manner:

 

1. Please read Section A carefully; it contains representations and warranties
to be made by the subscriber on which the Company will rely.

 

2. Please read Sections B, C, and D carefully; they contain important terms and
conditions concerning your purchase and ownership of the Common Shares.

 

3. Complete Sections E and F by inserting the amount of your subscription and/or
other information called for in those sections.

 

4. Complete and sign the signature page.

 

5. Please read carefully the risk factors enumerated in the reports filed by the
Company under the Securities Act of 1933, as amended (the “Securities Act”) and
the Securities Exchange Act of 1934, as amended, including pursuant to Sections
12(b), 12(g), 13(a) or 15(d) thereof (the “SEC Reports”) as well as the risks
factors enumerated in Exhibit C, which contains certain important risk factors
concerning your proposed investment in the Common Shares.

 

 

 

 

A. Representations and Warranties of the Investor. The undersigned investor
acknowledges, represents, warrants and agrees as follows:

 

1. The undersigned has received, thoroughly read, and understands this
Subscription Agreement. The undersigned acknowledges that all documents,
records, and books pertaining to this investment have been made available for
inspection by the undersigned, his, her, or its attorney and/or his, her, or its
accountant. The undersigned and/or his, her, or its advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from the Company
or a person or persons acting on its behalf, concerning the terms and conditions
of the Offering, and to obtain additional information, to the extent possessed
or obtainable without unreasonable effort or expense. All such questions have
been answered to the full satisfaction of the undersigned. No oral
representations have been made or oral information furnished to the undersigned
or his, her, or its advisor(s) upon which the undersigned has relied in
connection with the Offering.

 

2. The undersigned (a) is qualified by his, her or its knowledge and experience
in financial and business matters to evaluate the merits and risks of an
investment in the Common Shares and to make an informed decision relating
thereto, (b) has adequate means of providing for his, her or its current needs
and possible personal contingencies, (c) has no need for liquidity in this
investment, (d) is able to bear the substantial economic risks of an investment
in the Company for an indefinite period, (e) at the present time, can afford a
complete loss of such investment, and (f) does not have an overall commitment to
investments that are not readily marketable that is disproportionate to the
undersigned’s net worth, and the undersigned’s investment in the Company will
not cause such overall commitment to become excessive.

 

3. The undersigned is an “accredited investor” (as set forth in the Investor
Questionnaire accompanying this Subscription Agreement) and the undersigned’s
total investment in the Company does not exceed ten percent (10%) of the
undersigned’s net worth or joint net worth with the undersigned’s spouse.

 

4. The undersigned understands that the investment in the Company involves
substantial risks and acknowledges that he, she, or it is fully cognizant of and
understands all of the risk factors relating to the purchase of the Common
Shares, including, without limitation, those risks set forth in the SEC Reports
and in Exhibit C attached hereto.

 

5. The undersigned understands that the Common Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Common Shares as principal
for its own account and not with a view to or for distributing or reselling such
Common Shares or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Common Shares in violation of the Securities Act or any applicable state
securities law, and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Common
Shares in violation of the Securities Act or any applicable state securities
law. The undersigned is acquiring the Common Shares hereunder in the ordinary
course of his, her or its business.

 

6. The undersigned understands that the Common Shares have not been registered
with or reviewed by the United States Securities and Exchange Commission (“SEC”)
and have not been filed with or reviewed by any state securities administrators
because of the private or limited nature of the Offering.

 

2

 

 

7. The undersigned understands that neither the Offering nor the sale of the
Common Shares has been registered under the Securities Act in reliance upon an
exemption therefrom. The undersigned understands that the Common Shares must be
held indefinitely unless the sale or other transfer thereof is subsequently
registered under the Securities Act or an exemption from such registration is
available. The undersigned further understands that the Company is under no
obligation to register the Common Shares on his, her or its behalf or to assist
him, her, or it in complying with any exemption from registration.

 

8. All information that the undersigned has provided to the Company in the
Investor Questionnaire and “Bad Actor” Questionnaire or otherwise concerning
himself, herself or itself, his, her, or its residency, investor status,
financial position and knowledge and experience in financial, tax, and business
matters is correct and complete as of the date set forth at the end hereof, and
if there should be any adverse change in such information prior to acceptance of
his, her or its subscription, the undersigned will immediately provide the
Company with such information.

 

9. The undersigned, if a corporation, partnership, limited liability company,
trust, or other entity, is authorized and otherwise duly qualified to purchase
and hold the Common Shares; such entity has its principal place of business as
set forth on the signature page hereof; and, such entity has not been formed for
the specific purpose of acquiring Common Shares.

 

10. The execution and performance hereof violates no order, judgment,
injunction, agreement, or controlling document to which the undersigned is
bound. If an entity, (i) the undersigned is duly organized, validly existing,
and in good standing under the laws of the jurisdiction in which it has been
formed; (ii) the undersigned has the right and power under its organizational
documents to execute, deliver, and perform its obligations hereunder; (iii) this
Subscription Agreement has been duly authorized by all necessary action on the
part of all officers, directors, partners, stockholders, and trustees, and will
not violate any agreement to which the undersigned is a party; and (iv) the
individual executing and delivering this Subscription Agreement has the
requisite right, power, capacity, and authority to do so on behalf of its
organization.

 

11. The undersigned represents and warrants that: (i) the undersigned has a
prior substantial pre-existing relationship with the Company, the undersigned is
not investing in the Offering in connection with or as a result of any
registration statement on Form S-1, filed with the SEC by the Company, and (ii)
no Securities were offered or sold to it by means of any form of general
solicitation or general advertising, and in connection therewith, the
undersigned did not (A) receive or review any advertisement, article, notice, or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit, or generally
available; or (B) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising;
or (C) observe any website or filing of the Company with the SEC in which any
offering of securities by the Company was described and as a result learned of
any offering of securities by the Company.

 

3

 

 

12. The undersigned understands and agrees that the Company, in its sole
discretion, reserves the right to accept or reject this or any other
subscription for Common Shares, in whole or in part.

 

B. Representations and Warranties of the Company.

 

1. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has the requisite
corporate power and authority to own and operate its properties and assets, to
carry on its business as presently conducted, to execute and deliver this
Subscription Agreement, to issue and sell the Common Shares, and to perform its
obligations pursuant to this Subscription Agreement and the Company’s
certificate of incorporation, as amended to date (the “Certificate of
Incorporation”). The Company is presently qualified to do business as a foreign
corporation in each jurisdiction where the failure to be so qualified could
reasonably be expected to have a material adverse effect on the Company’s
financial condition or business as now conducted (a “Material Adverse Effect”).

 

2. The Common Shares, when issued and delivered and paid for in compliance with
the provisions of this Subscription Agreement, will be validly issued, fully
paid, and nonassessable. The Common Shares will be free of any liens or
encumbrances, other than any liens or encumbrances created by or imposed upon
the investors; provided, however, that the Common Shares are subject to
restrictions on transfer under federal and/or state securities laws and as set
forth herein.

 

3. All corporate action on the part of the Company and its directors, officers,
and stockholders necessary for the authorization, execution, and delivery of the
Subscription Agreement by the Company, the authorization, sale, issuance, and
delivery of the Common Shares, and the performance of all of the Company’s
obligations under the Subscription Agreement has been taken or will be taken
prior to the issuance of the Common Shares. This Subscription Agreement, when
executed and delivered by the Company, shall constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
(i) as limited by laws of general application relating to bankruptcy,
insolvency, and the relief of debtors and (ii) as limited by rules of law
governing specific performance, injunctive relief, or other equitable remedies
and by general principles of equity.

 

4. The Company has good and marketable title to its properties and assets, and
has good title to all its leasehold interests, in each case subject to no
material mortgage, pledge, lien, lease, encumbrance, or charge, other than (i)
liens for current taxes not yet due and payable, (ii) liens imposed by law and
incurred in the ordinary course of business for obligations not past due, (iii)
liens in respect of pledges or deposits under workers’ compensation laws or
similar legislation, and (iv) liens, encumbrances, and defects in title which do
not in any case materially detract from the value of the property subject
thereto or have a Material Adverse Effect, and which have not arisen otherwise
than in the ordinary course of business.

 

4

 

 

5. The Company is not in violation of any material term of its Certificate of
Incorporation or bylaws, as amended to date (the “Bylaws”), or, to the Company’s
knowledge, in any material respect of any term or provision of any material
indebtedness, contract or agreement to which it is party which would have a
Material Adverse Effect. To the Company’s knowledge, the Company is not in
violation of any federal or state statute, rule, or regulation applicable to the
Company the violation of which would have a Material Adverse Effect. The
execution and delivery of this Subscription Agreement by the Company, the
performance by the Company of its obligations pursuant to this Subscription
Agreement, and the issuance of the Common Shares, will not result in any
material violation of, or materially conflict with, or constitute a material
default under each of the Certificate of Incorporation or Bylaws.

 

The foregoing representations and warranties are true and accurate as of the
date hereof and shall be true and accurate as of the date of the Company’s
execution of the signature page hereof. If those representations and warranties
shall not be true and accurate in all material respects prior to the Company’s
execution of the signature page hereof, the Company shall immediately give
written notice to the undersigned specifying which representation and warranties
are not so true and accurate in all material respects and the reason therefor.

 

C. Restrictions on Transfer and Additional Agreements.

 

1. Securities Laws. The Common Shares have not been registered under the
Securities Act nor under any state securities laws and unless so registered may
not be transferred, sold, pledged, hypothecated, or otherwise disposed of unless
an exemption from such registration is available. Such transfer may be made
only, if requested by the Company, upon receipt by the Company of an opinion of
counsel to the undersigned, reasonably acceptable to the Company, to the effect
that the proposed transfer will not violate the provisions of the Securities
Act, or the rules and regulations promulgated under such act.

 

2. Indemnity. The undersigned acknowledges that the undersigned understands the
meaning and legal consequences of this Section C, and the undersigned hereby
agrees to indemnify and hold harmless the Company, its representatives, and each
officer and director thereof from and against any and all loss, damage, or
liability (including all attorneys’ fees and costs incurred in enforcing this
indemnity provision) due to or arising out of (a) the inaccuracy of any
representation or the breach of any warranty of the undersigned contained in, or
any other breach of, this Subscription Agreement, (b) any transfer of the Common
Shares in violation of the Securities Act or the securities or “blue sky” laws
of any state or other jurisdiction, or the rules and regulations promulgated
under such act or laws, (c) any transfer of the Common Shares not in accordance
with this Subscription Agreement, or (d) any untrue statement or omission to
state any material fact in connection with the representations and warranties of
the investor or with respect to the facts and representations supplied by the
undersigned to counsel to the Company upon which its opinion as to a proposed
transfer shall have been based.

 

3. Legend and Stop Transfer Orders. Unless the Common Shares have been
registered under the Securities Act, upon the issuance of the Common Shares, the
Company shall instruct its transfer agent to enter stop transfer orders with
respect to such Common Shares and all certificates representing the Common
Shares shall bear on the face thereof substantially the following legend, and
any other legend deemed appropriate by counsel to the Company:

 

“The Shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under any state law and, except pursuant
to an effective registration statement under such Act and other laws, may not be
offered, sold, transferred, or otherwise disposed of without an opinion of
counsel, satisfactory to the Company, that such disposition may be made without
such registration.”

 

5

 

 

D. Miscellaneous.

 

1. The undersigned agrees to indemnify and to hold harmless the Company from any
liability for any commission or compensation in the nature of a finder’s or
broker’s fee arising out of this Offering (and the costs and expenses of
defending against such liability or asserted liability) for which the
undersigned or any of its representatives is responsible.

 

2. The undersigned agrees not to transfer or assign this Subscription Agreement,
or any of the undersigned’s interest herein, and further agrees that the
transfer or assignment of the Common Shares acquired pursuant hereto shall be
made only in accordance with the conditions and restrictions contained herein,
and in all applicable laws and regulations.

 

3. All statements, representations, warranties, covenants, and agreements in
this Subscription Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Subscription Agreement shall be construed to
create any rights or obligations except among the parties hereto, and no person
or entity shall be regarded as a third-party beneficiary of this Subscription
Agreement.

 

4. The undersigned agrees that the undersigned may not cancel, terminate, or
revoke this Subscription Agreement or any agreement of the undersigned made
hereunder, except as otherwise specifically provided herein, and that this
Subscription Agreement shall survive the death or disability of the undersigned
and shall be binding upon the undersigned’s heirs, executors, administrators,
successors, and assigns.

 

5. Any of the representations, warranties, acknowledgments, or agreements made
herein by the undersigned notwithstanding, the undersigned does not hereby or in
any other manner waive any rights granted to the undersigned under federal or
state securities laws.

 

6. This Subscription Agreement constitutes the entire agreement between the
Company and the undersigned with respect to the subject matter hereof and may be
amended only by a writing executed by the Company and the undersigned.

 

7. This Subscription Agreement shall be enforced, governed, and construed in all
respects in accordance with the laws of the State of Delaware, without regard to
conflict of laws provisions that would require the application of the laws of
another jurisdiction, and the securities laws of the United States of America.

 

8. Within ten (10) business days after receipt of a written request from the
Company, the undersigned agrees to provide such information and to execute and
deliver such documents as reasonably may be necessary to comply with any and all
laws, rules, and regulations to which the Company is subject.

 

6

 

 

9. The representations and warranties of the undersigned set forth herein shall
survive the sale of the Common Shares pursuant to this Subscription Agreement.

 

10. Any notice or other communication given hereunder shall be in writing and
sent (a) by email (receipt confirmed), (b) by a recognized overnight delivery
service (charges prepaid), or (c) by messenger, addressed to ANDOVER NATIONAL
CORPORATION, 333 Avenue of the Americas, Suite 2000, Miami, Florida 33131-2185,
Attention: Investor Relations, Email: IR@andovernational.com, with a copy to
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., 666 Third Avenue, New York,
New York 10017, Attention: Kenneth R. Koch, Esq and Daniel A. Bagliebter, Esq.,
Email: krkoch@mintz.com and dabagliebter@mintz.com. Notices shall be deemed
given only when received.

 

11. The terms and provisions of this Subscription Agreement may be waived, or
consent for the departure therefrom granted, only by written document executed
by the party entitled to the benefits of such terms or provisions. No such
waiver or consent shall be deemed to be or shall constitute a waiver or consent
with respect to any other terms or provisions of this Subscription Agreement,
whether or not similar. Each such waiver or consent shall be effective only in
the specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

 

12. The parties hereto acknowledge and agree that: (i) each party has had the
opportunity to have counsel review the terms and provisions of this Subscription
Agreement; (ii) the rule of construction to the effect that any ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Subscription Agreement; and (iii) the terms and provisions of this
Subscription Agreement shall be construed fairly as to the parties hereto and
not in favor of or against any party, regardless of which party was generally
responsible for the preparation of this Subscription Agreement. Whenever used
herein, the singular number shall include the plural, the plural shall include
the singular, the use of any gender shall include all persons.

 

13. The headings and captions of the various subdivisions of this Subscription
Agreement are for convenience of reference only and shall in no way modify or
affect the meaning or construction of any of the terms or provisions hereof.

 

14. Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers, or others engaged by such
party) in connection with this Subscription Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.

 

15. This Subscription Agreement may be executed in counterparts. Upon the
execution and delivery of this Subscription Agreement by the undersigned, this
Subscription Agreement shall become an irrevocable binding obligation of the
undersigned with respect to the purchase of Common Shares as herein provided,
except as may otherwise be provided herein, subject, however, to the right
hereby reserved to the Company to enter into the same agreements with other
investors.

 

[Remainder of page intentionally left blank]

 

7

 

 

E. Subscription.

 

The undersigned hereby subscribes for _________________ Common Shares in the
Company for an aggregate purchase price of $_________________ ($11.00 per share)
in accordance with the terms of the Subscription Agreement.

 

F. Form of Ownership. Please indicate the form of ownership you desire.

 

_______   Individual or entity or trust (one signature required, unless
otherwise required by organization documents)       _______   Joint Tenants with
right of survivorship (both parties must sign) Tenants-in-Common (all parties
must sign)       _______   Community Property (one signature required if Common
Shares held in one name, i.e., ranging spouse; two signatures required if Common
Shares are held in both names)

 

__________________________________________________

Please PRINT here the exact name(s) in which you wish the Common Shares
registered.

 

__________________________________________________

 

  ACCEPTED       ANDOVER NATIONAL CORPORATION       By:
                                            Name:            Title:  

 

Dated: ______________________, 2019

 

8

 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

FOR INDIVIDUALS

 

If the Common Shares are to be owned by joint tenants or tenants-in-common, all
tenants must sign. If the Common Shares are to be owned as community property,
one signature is required if they are to be held in one name and two signatures
are required if they are to be held in both names.

 

Investor #1   Investor #2             Signature   Signature             Social
Security Number   Social Security Number             Print Name   Print Name    
        E-mail Address   E-mail Address       Residence Address:   Residence
Address:                         Executed at:   Executed at:             City  
City       This ___ day of ______________, 2019   This ___ day of
______________, 2019

 

Mailing Address

(if different from residence address):

 

           

 

9

 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

FOR CORPORATE INVESTORS

 

Note: An officer duly authorized to bind the corporation must sign and include
copies of the corporation’s articles or certificate of organization or
incorporation and bylaws (and any amendments) and corporate resolutions or other
documents authorizing the officer to sign on behalf of the corporation, which
copies must be certified by the corporate secretary or clerk as true and
correct.

 

______________________________________

Exact Name of Corporation (please print or type)

 

By:         Signature of Authorized Officer  

 

______________________________________

Signing Officer’s Name and Title (please print or type)

 

Taxpayer Identification No.:             E-mail Address:           Address of
Principal     Corporate Offices:                                   Mailing
Address:     (if different):                                    
Attention:_________________  

 

Executed at _______________________, ____________________

City                                        State

 

This ______ day of _____________, 2019.

 

10

 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

FOR PARTNERSHIP/LIMITED LIABILITY COMPANY INVESTORS

 

Note: A partner, manager or member duly authorized to bind the partnership or
limited liability company must sign.

 

______________________________________

Exact Name of Corporation (please print or type)

 

By:   Signature of Authorized General Partner/Manager/Member  

 

__________________________________________________________________

Name and Title of Signing General Partner/Manager/Member (please print or type)

 

Taxpayer Identification No.:             E-mail Address:           Principal
Business Offices:                                   Mailing Address:     (if
different):                                          
Attention:__________________  

 

Executed at _______________________, ____________________

City                                        State

 

This ______ day of _____________, 2019.

 

11

 

 

EXHIBIT A

 

INVESTOR QUESTIONNAIRE

 

A-1

 

 

EXHIBIT B

 

“BAD ACTOR” QUESTIONNAIRE

 

B-1

 

 

EXHIBIT C

 

RISK FACTORS

 

 

C-1



 

 